Cline, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto:
That the merchandise covered by the instant appeal to reappraisement consists of 125 2%" Amaryllis Bulbs, and 125 3” Amaryllis Bulbs imported from Bermuda. *552At the time of exportation, such or similar Amaryllis Bulbs were freely offered for sale to all purchasers in the principal markets of Bermuda in the usual wholesale quantities and, in the ordinary course of trade, for exportation to the United States, packed ready for shipment to the United States at the following prices:
2fi" Amaryllis Bulbs_$20 per hundred
3" Amaryllis Bulbs_$25 per hundred
That at the time of exportation of such merchandise to the United States the foreign value was no higher.
That the instant appeal be submitted on this stipulation.
On these facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values are as follows:
2%" Amaryllis Bulbs_$20 per hundred
3" Amaryllis Bulbs_$25 per hundred
Judgment will be rendered accordingly.